Exhibit 10.123



 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

TO:

«first» «last» (Employee Number: «em»)

 

THIS AGREEMENT (the “Agreement”) is made effective as of «date», 2009 (the
“Grant Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above,who is an
employee of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement.

In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:

1.               Grant of the Restricted Stock Units. Subject to the terms and
conditions of the Plan and this Agreement, the Corporation grants to the
Recipient «units» Restricted Stock Units (hereinafter called the “Units”). The
Units shall vest and become nonforfeitable in accordance with Section 2 below.
In the event of any conflict between the Plan and this Agreement, the terms of
the Plan shall control. The grant of Units made under this Agreement is referred
to as the “Units Award”.

 

2.

Vesting and Forfeiture.

(a)  As long as the Recipient continues to be employed by the Corporation, the
Units shall become vested and non-forfeitable as follows (each a “Vesting Date
and, together, the “Vesting Dates”):

 

i)

25% of the Units Award on «date», 2010, the first anniversary of the Grant Date;

 

ii)

25% of the Units Award on «date», 2011, the second anniversary of the Grant
Date;

 

iii)

25% of the Units Award on «date», 2012, the third anniversary of the Grant Date;
and

 

iv)

25% of the Units Award on «date», 2013, the fourth anniversary of the Grant
Date.

Notwithstanding the foregoing, the entire Units Award shall become immediately
vested and non-forfeitable (a) in the event that the Recipient ceases to be
employed due to Recipient’s death or Disability or (b) upon the occurrence of a
Change in Control.

(b) If Recipient’s employment terminates for any reason other than Recipient’s
death or Disability, Recipient’s right to shares of Common Stock subject to
Units that are not yet vested automatically shall terminate and be forfeited by
Recipient unless the Committee, in the exercise of its authority under the Plan,
modifies this Section 2 in connection with such termination to provide
otherwise.

3.               Settlement. No shares of Common Stock will be issued before the
Units vest in accordance with Section 2 above. As soon as practicable, but no
later than thirty (30) days, after the date on which the Units vest, the
Corporation will issue to Recipient or Recipient’s legal guardian or
representative (if applicable) one share of Common Stock for each vested Unit.
The issuance of shares of

 

 

1

 



 

--------------------------------------------------------------------------------

Common Stock may be in certificated form or in book entry form, in the
Corporation’s sole discretion, in either case without restrictive legend or
notation (except to the extent necessary or appropriate under applicable
securities laws). The Units shall not be settled in cash.

 

4.

Dividend Equivalents; Rights as a Shareholder.

(a)  Each Unit awarded under this Agreement shall have a Dividend Equivalent (in
accordance with Section 4.6 of the Plan) associated with it with respect to cash
dividends on Common Stock that have a record date after the Grant Date and prior
to the date on which the Units are settled for shares of Common Stock. Such
Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock. The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date. Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.

(b) Except as set forth in Section 4(a) above, Recipient shall have no voting or
other rights as a shareholder of the Corporation until certificates are issued
or a book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book entry custodian.

5.               Employee’s Employment by the Company. Nothing contained in this
Agreement or the Plan (i) obligates the Corporation to employ Recipient in any
capacity whatsoever or (ii) prohibits or restricts the Corporation from
terminating the employment, if any, of Recipient at any time or for any reason
whatsoever, with or without cause, and Recipient hereby acknowledges and agrees
that neither the Corporation nor any other person or entity has made any
representations or promises whatsoever to Recipient concerning Recipient’s
employment or continued employment by the Corporation or any Subsidiary.

6.               Change in Capitalization. In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Corporation as described in Article IX of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Units so that they represent the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.

7.               Withholding. The Corporation shall have the right to withhold
from Recipient’s compensation or to require Recipient to remit sufficient funds
to satisfy applicable withholding for income and employment taxes upon the
vesting of Units pursuant to Section 2. Subject to limitations in the Plan,
Recipient may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock having an aggregate Fair Market Value
equal to the amount owed. The Corporation shall be authorized to take such
action as may be necessary, in the opinion of the Corporation’s counsel
(including, without limitation, withholding Common Stock otherwise deliverable
to Recipient and/or withholding amounts from any compensation or other amount
owing from the Corporation to Recipient), to satisfy the obligations for payment
of any such taxes. The Recipient shall have full responsibility, and the
Corporation shall have no responsibility (except as may be imposed by applicable
law), for satisfying

 

 

2

 



 

--------------------------------------------------------------------------------

any liability for any federal, state or local income or other taxes required by
law to be paid with respect to such Units, including upon the receipt, vesting
or settlement of the Units. The Recipient should seek his or her own tax counsel
regarding the taxation of the Units.

8.               Limitation on Obligations. Except as provided in Section 6
above, the Corporation’s obligation with respect to the Units is limited solely
to the delivery to Recipient of shares of Common Stock upon settlement, and in
no way shall the Corporation become obligated to pay cash or other assets in
respect of such obligation. In addition, the Corporation shall not be liable to
Recipient for damages relating to any delay in issuing the shares or share
certificates or any loss of the certificates.

9.               Transfer of Units Award. Neither this Units Award nor
Recipient’s rights under this Agreement are assignable or transferable except by
will or the laws of descent and distribution, or with the Committee’s consent in
accordance with Section 10.3 of the Plan.

10.             Securities Laws. Upon the vesting or settlement of any Units,
the Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.

11.             Notices. Any notice or election to be given to the Corporation
shall be addressed to the Corporation in care of its Secretary, and any notice
to Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.

12.             Governing Law. The laws of the State of Michigan shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.

 

RECIPIENT

 

_____________________________
«first» «last»

 

COMPUWARE CORPORATION

 

 

By:____________________________________

 

 

Its: _________________________________

 



 

 

 

3

 



 

 